Title: To Alexander Hamilton from James McHenry, 24 February 1800
From: McHenry, James
To: Hamilton, Alexander

War Department, February 24, 1800. “… The selection of Col. Ogden for Deputy Quarter Master General is very judicious. He is well qualified in my opinion to discharge the duties, provided he gives himself up entirely to them.… There is a question however which it may not be amiss for you to examine relative to this appointment previous to your making a final communication to Colonel Ogden. A Division Quarter Master may be thought competent under present circumstances, and if it is, the appointment of a Deputy Quarter Master General considered unnecessary.”
